| 1, Li 1 mt

 

 

 

UNITED STATES ATR Fea eouaeY
SOUTHERN DISTRICI 0 tei

ROMICALT

 

Martin S. Cottesteld,
Plaintiff
- against -

 

 

Plaintiff Martin S. Gottesfeld (herein splaintiée”), acting pro

hereby moves The Honorable Court for an extension of time in which to

Opposition to the defendants’, motion to dismiss, filed on May 16th, 20

(please see D.E. 51). The Honorable Court had previously ordered the

to file his opposition on June 20th, 2019 (please see D.E. 55).

In support of this motion, plaintiff filessExhibit.1°*hereto (6=pa
Affidavit of Martin S. Gottesfeld dated June 9th, 2019) while also not
1

pending EMERGENCY MOTION FOR A TEMPORARY INJUNCTION (please see D.E.

   
    
   
 

S

P

file his
19

laintiff

ragraph
ing his

2 dated

 

March 11th, 2019), his pending MOTION FOR A TEMPORARY INJUNCTION (pled

D.E. 30 dated March 25th, 2019), his pending SUPPLEMENTAL MOTION FOR

]

ise see

[EMPORARY

 

INJUNCTIONS (please see D.E. 43 dated March 31st, 2019), his pending
SUPPLEMENTAL MOTION FOR TEMPORARY INJUNCTIONS (please see D.E. 45 da

29th, 2019), and his pending MOTION FOR DECLARATORY JUDGMENT (please

 

20 dated April 29th, 2019). The plaintiff further notes the developing

ECOND

 

ted April

g

a

ee D.E.

events

in the case of 18-cv-02328 in The Honorable District of Colorado as relevant

to the instant motion.

a

nt -

 

Further, the plaintiff notes that the defendants took a signifi
period of time in which to respond to the complaint, all while repre
counsel, which in turn has access to word processing software, unlik
plaintiff. Then, the defendants unexpectedly filed dozens of unrepor
decisions. As such, the process of distinguishing the instant case f
provided by the defendants as unreported is slow and manual, since p
well-accepted, and binding precedential decisions will not bear cita

the plethora of unreported decisions provided by the defendants.

- Page 1 of 2 -

sented by
2 | the

ted
rom those
ublished,

tion to

 

 
 

Case 1:18-cv-10836-PGG Document 59 Filed 07/02/19 Page 2 of

The plaintiff wishes to state explicitly that he believes the def

motion to dismiss is meritless and he does look forward to filing his

response.

Given the difficulties and delays enumerated in the materials ref

4

endants";

erenced

above (and herein incorporated by reference), the plaintiff now believes that

he will be able to file a comprehensive opposition to the defendants
to dismiss on or before August 31st, 2019. The plaintiff hereby moves
Honorable Court to grant him an extension until that time in order to
opposition.

Respectfully mailed bearing USPS tracking number 9114 9014 9645

1

, motion

The
file his

828 1183

day,

 

05 (and filed pursuant to Houston v. Lack, 487 U.S. 266 (1988)) on Moi
June 10th, 2019,

Martin S. Gottesfeld, pro se
Reg. No.: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

CERTIFICATE OF SERVICE

I, Martin S. Gottesfeld, pro se, do hereby certify that on Monday

10th, 2019, I mailed a copy of the foregoing document to counsel for
- defendants by handing such copy to the FCI Terre Haute CMU unit team,
Fisele, Ms. Wheeler, and/or Ms. Thomas, for placement in the mail. S
v. Lack, 487 U.S. 266 (1988).

MAL

Martin SV Gottesfeld, pro se

 

- Page 2 of 2 -

 

t

GG

yr, June
the
i.e. Ms.

> Houston

 
] nt 4 _

 

Case 1:18-cv-10836-PGG Document 59 Filed 07/02/19 Page 3 of4

Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following is true and
accurate to the best of my knowledge, information, and belief on this 9th day
of June, 2019, and I do so declare the following pursuant to 28 U.S.C. /§ 1746
(see LeBoeuf, Lamb, Greene & MacRae, L.L.P. v. Worsham, 185 F.3d 61, 65-66 (2d

Cir. T999)):

1. My name is Martin S. Gottesfeld and I am an inmate in the
communications management unit (CMU) of the Federal Correctional Institution
(FCI) Terre Haute, Indiana.

2. My federal registration number is 12982-104.

3. My ability to litigate case number 18-cv-10836-PGG in The Honorable
U.S. District Court for The Southern District of New York has been,
continues to be, hampered and impaired by entities under the control the
defendants in that case.

 

 

 

 

 

4. The entities under control of the defendants who are hampering) and
impairing my ability to litigate case number 18-cv-10836-PGG in The orable
U.S. District Court for The Southern District of New York, are, among other
actions, currently retaliating against me for lawful assistance I at ted to
provide to another unrepresented inmate who needed to fill out legal documents
properly in order to effectuate service of process on defendants in His case.

5. The entities under control of the defendants who are hampering) and
impairing my ability to litigate case number 18-cv-10836-PGG in The Honorable
U.S. District Court for The Southern District of New York, are, among other
actions, creating an environment wherein I cannot send and receive necessary
correspondence to litigate without fear of unlawful and extrajudicia
reprisal.

6. The difficulties described above, through no control of my ownl, are
creating unnecessary delay, causing it to take much longer than it would
otherwise for me to respond to the defendants’, motion to dismiss, -and will,
inevitably, affect for the worse the quality of my filing in opposition.

I declare (or certify, verify, or state) under penalty of perjury) that
the foregoing is true and correct. Executed on Sunday, June 9th, 2019.

Ws &

Martin S. Gottesfeld

- Page 1 of 1 -

 

 
Aary . e ,
weir Case 1:18-cv-10836-PGG Document 59 Filed 07/02/19 Page 4 of!

See, Pswhar)
(O00) AM SOLA Mgay
Ly iag OFF
nea) og oO
we) Pua € i

>POL"2HSZ7)

ee ee
90 COLL STR) SFSG FLO6 FILLE

NM

 
